Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Chen et al. (WO2012/170833) (hereinafter Chen) teaches a video decoding method and a terminal comprising a memory storing computer instructions, and a processor coupled to the memory, and when executing the computer program instructions is configured to perform a video decoding method, the video decoding method comprising: 
obtaining an encoded bitstream of an original video content (e.g. Fig. 4 and pars. 97 – 98); 
obtaining signaling information associated with the encoded bitstream, wherein the signaling information includes at least a sequence parameter set (SPS), and; (e.g. par. 50:) 
determining an internal bit-depth K for adjusting the bit depth of the original video content (e.g. Fig. 2 and pars. 74 – 78); 
performing a decoding process on the encoded bitstream, based the signaling information and using the bit depth of the original video content, together with the internal bit-depth K, to recover the original video content (e.g. Fig. 4 and pars. 97 – 108); and 
presenting the original video content (e.g. Fig. 4 and par. 108);
wherein the decoding process includes intra prediction processing (e.g. Fig. 4, element 134 and 131B, and pars. 99 and 104 – 106); and 
wherein reference samples for the intra prediction processing are first represented using the bit depth specified by the bitdepth_luma_minus8 and the bit depth specified by the bit depthchromaminus8, and then the reference 
Chen does not explicitly teach:
wherein the SPS includes a parameter bit_depth_lumaminus8, which specifies a bit depth of samples of a luma array and a value of a luma quantization parameter range offset; and a parameter bitdepthchroma_minus8, which specifies a bit depth of samples of a chroma array and a value of a chroma quantization parameter range offset, and 
wherein during the right shift of the reference samples, a rounding operation is applied, such that the reference samples are first added by an offset value offset = (1 << (D-K))>1, where D is an integer equal to (bit depth_luma_minus8 + 8) or (bitdepthchromaminus8 + 8) depending on a color component of a current sample; and the reference samples are right shifted by (D-K) bits, such that output reference samples become K bits.
Hendry et al. (US 2015/0063467) (hereinafter Hendry), however, teaches a video decoding method and terminal:
wherein the SPS includes a parameter bit_depth_lumaminus8, which specifies a bit depth of samples of a luma array and a value of a luma quantization parameter range offset; and a parameter bitdepthchroma_minus8, which specifies a bit depth of samples of a chroma array and a value of a chroma quantization parameter range offset (e.g. pars. 68 – 71).
Neither Chen nor Hendry teach:
wherein during the right shift of the reference samples, a rounding operation is applied, such that the reference samples are first added by an offset value offset = (1 << (D-K))>1, where D is an integer equal to (bit depth_luma_minus8 + 8) or (bitdepthchromaminus8 + 8) depending on a color component of a current sample; and the reference samples are right shifted by (D-K) bits, such that output reference samples become K bits.
A further search was conducted which failed to yield any prior art. This limitation, when taken in combination with the other limitations of the claim, is therefore nonobvious over the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/           Examiner, Art Unit 2487

/Dave Czekaj/           Supervisory Patent Examiner, Art Unit 2487